Spofíokd, J.
The jury who heard the witnesses thought the plaintiff had failed to show anything beyond nominal damages, by reason of the breach of contract alleged to have been committed by the defendant.
As a close examination of the evidence satisfies us that their conclusion was correct, it would be useless to discuss the bill of exceptions taken by the plain*198tiff to the District Judge’s charge to the jury. Nor can we give the defendant the relief he asks in his printed argument, by reversing the judgment which carried the costs in the District Court against him.
He has filed no answer to the appeal, in which such an amendment of the judgment is prayed for.
The judgment is therefore affirmed, the costs of this appeal to be paid by the plaintiff and appellant.